WIDENER, Circuit Judge,
concurring and dissenting:
I concur in the affirmance of the convictions of all of the defendants except Cole. As to Cole, I respectfully dissent.
In Cole’s case, I concur in all of the majority opinion except that part of part III thereof commencing at p. 976 which holds the admissibility of Cole’s statement to be harmless error.
The contested statement is this:
Boddiford asked:
“Come on, Stanley, aren’t you a drug dealer?”
Cole responded by admitting that he was a drug dealer.
Whatever label is put on the statement, it is in fact a confession of guilt, and I do not think that it could not be said reasonably that it had no effect on the outcome of the trial. The conduct of the government was inexcusable and should not be justified by an affirmance, I think.
I would grant Cole a new trial.